Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 11/9/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Objections:
Claim 10 recites “alalgesic” incorrectly. It appears to be a typographical error. Suggest correcting to “analgesic”.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4, 6, 8 and 16 recite the broad recitation histamine H2-receptor antagonist and analgesic and the claim also recites famotidine and ibuprofen or naproxen, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 10, 12 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hermelin et al. (USP 6197329) in view of McCullough et al. (US PG pub. 2005/0112213A1), ON (US PG pub. 2010/0209517) and further in view of Allen et al. (US PG pub. 2005/0136105A1) and Gupta et al. (Int. J. Res. Dev. Pharm. L. Sci, April-May, 2014, 949-958).                 
Hermelin discloses anti-nausea compositions and methods, see title. Hermelin 

teaches antacid, calcium carbonate is useful as anti-emetic and anti-nausea agent, see 

claim 11 and table II. The amount of calcium carbonate ranges from 100mg to 200mg, 

see table II.

Hermelin does not teach use of famotidine.

Hermelin also does not teach use of ibuprofen.

McCullough et al. teaches relieving symptoms such as nausea associated with gastrointestinal mucosal irritation in mammals comprising administering famotidine, magnesium hydroxide and calcium carbonate, see claim 1 and example 2. McCullough et al. teaches calcium carbonate 100-175 mg, magnesium hydroxide 175 mg and famotidine ranging from 20-400 mg in example 2.
	ON teaches  a  pharmaceutical composition for treating acute migraine attacks which elicits an onset hastened analgesic and anti-inflammatory response and combats nausea, comprising effective amounts of more than one active ingredient wherein said more than one active ingredient consist essentially of: (i) domperidone or an analogue thereof in an amount sufficient to hasten the onset of the analgesic and anti-inflammatory response and to combat nausea in an acute migraine attack, and (ii) ibuprofen, a pharmaceutically acceptable salt thereof or a pure (-) or (+) optical isomeric form thereof in an analgesically and anti-inflammatory effective amount, see claim 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized antacid such as calcium carbonate, prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  
While the references discussed above teach use of antacids such as calcium carbonate, H2-receptor antagonist, famotidine in combination with ibuprofen used in treating nausea or treating symptoms of treating nausea, the references do not teach use of above compounded together in an over-the-counter dosage form or as a non-prescription medication.
Allen et al. discloses consumer customized dosage forms, see title. Allen teaches that dosage form can be customized with respect to taste, color and texture wherein the dosage form can be in solid, liquid or semi-solid  delivered orally as an over-the -counter product sold without a physician’s prescription, see column 1, [0009-0010]. Allen teaches suitable pharmaceuticals that can be included are analgesics, anti-emetics, gastrointestinal agents, motion sickness products and mixtures thereof, see [0011]. Suitable gastrointestinal agents include antacids as calcium carbonate, magnesium hydroxide, aluminum hydroxide, H2 receptor antagonist, such as famotidine and antiemetics such as analgesics, see [0014]. Allen further teaches that one or more analgesics are chosen from ibuprofen, naproxen, acetaminophen, acetyl salicylic acid or mixtures thereof, see [0016]. Allen teaches that the unit dosage volume has effective amounts for therapeutic purposes and one skilled in the art would know such amounts 
  Allen teaches that one or more active ingredients may be selected from famotidine, antacids and mixtures thereof, see [0015]. (Thus the reference teaches customized dosage form, sold over-the-counter with one or more combination of famotidine and antacids as discussed above).
Gupta et al. while teaching importance of mouth dissolving tablets, teaches that patients with persistent nausea or who are traveling, they are good candidate for fast mouth dissolving and disintegrating tablets, see page 949, column 2, last paragraph. Pharmacists may wish to consider compounding as a unique way to treat the unmet needs of individual patients. Famotidine and analgesics including ibuprofen have been listed as one of the marketed drugs that can be compounded, see tables 1-2. 
It would have been obvious to one of ordinary skill in the art to have compounded antacid, H2-receptor antagonist and analgesics for treating nausea as taught by the above references, into a unit dosage form and as an over the counter product motivated by the teachings of Allen et al. and Gupta et al.
 Motivated by the teachings of Allen et al. who teaches that one or more active ingredients including famotidine and antacids can be combined in a unit dosage form, and further motivated by the teachings of Gupta et al. wherein it is taught that patients with persistent nausea or who are traveling are good candidates for mouth or orally dissolving tablets and further providing motivation that pharmacists may wish to consider compounding as a unique way to treat the unmet needs of individual patients, .
Claims 14-17 rejected under 35 U.S.C. 103 as being unpatentable over Hermelin et al. (USP 6197329) in view of McCullough et al. (US PG pub. 2005/0112213A1), ON (US PG pub. 2010/0209517), Allen et al. (US PG pub. 2005/0136105A1), Gupta et al. (Int. J. Res. Dev. Pharm. L. Sci, April-May, 2014, 949-958) and further in view of Kirschner et al. (US PG pub. 2002/0044961A1).
The references discussed above do not teach use of spearmint extract or ginger extract.
Kirschner et al. teach flavorings such as spearmint extract and ginger extract used in nutritional supplement that is utilized for woman having nausea, see [0098] and claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized spearmint extract and ginger extract as taught by Kirschner et al. along with ibuprofen, calcium carbonate, famotidine and magnesium hydroxide as taught by the references above, into one composition because each the ingredients have been taught to be used for the same purpose that is treating nausea. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  

Claims 6, 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hermelin et al. (USP 6197329) in view of McCullough et al. (US PG pub. 2005/0112213A1), ON (US PG pub. 2010/0209517) , Allen et al. (US PG pub. 2005/0136105A1), Gupta et al. (Int. J. Res. Dev. Pharm. L. Sci, April-May, 2014, 949-958) and further in view of Holt et al. ( US PG pub. 2005/0238731),Tripp et al. ( US PG pub. 2007/0166418A1),Johnson et al. (Johnson ES, Ratcliffe DM, Wilkinson M. Naproxen sodium in the treatment of migraine Cephalalgia 1985;5:5-10. Oslo. ISSN 0333-1024) and Christian et al. (PAIN 154 (2013) 677-689).     
While the references discussed above teach use of calcium carbonate, aspirin and ibuprofen, the references do not teach the claimed amount of calcium carbonate, naproxen, acetaminophen and aspirin. 
Holt et al. teaches treating diseases of upper digestive system including secretions of acid, see title and abstract. The amount taught for calcium carbonate (antacid) ranges from 0 to 500mg and the amount of sodium bicarbonate ranges from 0 to 700mg see claim 6. The reference also teaches use of non-prescription product, Pepcid.RTm, famotidine and antacid combination, see [0126].
Tripp et al. teaches the non-prescription medication supplements comprising calcium carbonate 600mg, aspirin 81mg and Maalox.RTM. (Aluminum and magnesium hydroxide), see [0073].
Johnson et al. teaches nausea and vomiting control by using naproxen, see table 3b.The amount taught is 850mg, see abstract.
Christian et al. teaches use of acetaminophen for treating nausea and vomiting with 1gm amount, see introduction in column 2.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized and optimized the known and useful amount of calcium carbonate, aspirin, magnesium hydroxide, acetaminophen and naproxen as .
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hermelin et al. (USP 6197329) in view of McCullough et al. (US PG pub. 2005/0112213A1), ON (US PG pub. 2010/0209517), Allen et al. (US PG pub. 2005/0136105A1), Gupta et al. (Int. J. Res. Dev. Pharm. L. Sci, April-May, 2014, 949-958), Kirschner et al. (US PG pub. 2002/0044961A1) and further in view of Yarnel et al. (ALTERNATIVE AND COMPLEMENTARY THERAPIES APRIL 2016, MARY ANN LIEBERT, INC.  VOL. 22 NO. 2). 
The references discussed above do not teach the amount of ginger and spearmint in the formulation.
Yarnel et al. teaches use of ginger and spearmint for treating motion sickness, see title and abstract. The amount of ginger taught is 940 mg on page 75, column 2, line 5. Spearmint is taught to be used in drops on page 77, column 1, last paragraph.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the known and useful amount of ginger and spearmint into the nausea treating formulation of Hermelin et al. motivated by the teachings of Yarnel et al. Optimization of the amounts would be within skill of an artisan since the reference provides guidance with respect to the same for treating nausea and vomiting.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612